Citation Nr: 0619590	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for hypertension.

The veteran appealed the RO's decision and in November 2004, 
he testified at a hearing before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

In a May 2005 decision, the Board reopened the veteran's 
claim of service connection for hypertension and remanded the 
matter for additional evidentiary development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hypertension was not diagnosed during service or manifest to 
a compensable degree within the first post-service year and 
the most probative evidence of record indicates that the 
veteran's current hypertension is not causally related to his 
active service or any incident therein, including episodic 
elevated blood pressure readings.


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning the timing of the notice, the RO provided the 
veteran with notification letters in May 2003 and June 2005.  
The Board acknowledges that such letters were not provided to 
the veteran prior to the initial decision denying his claim.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that this timing error has resulted in prejudice to 
him.  Following the issuance of the notification letters, the 
veteran was afforded an ample opportunity to respond and to 
submit or identify evidence pertinent to his claim.  The RO 
then reconsidered the veteran's claim as evidenced by the 
February 2006 Supplemental Statement of the Case.  

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the May 2003 and June 2005 
letters in which the RO informed the veteran that, to 
establish service connection for a disability, the evidence 
must show three things:  (1) an injury in military service or 
a disease that began in or was made worse during military 
service or an event in service causing injury or disease; (2) 
a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first thing 
that must be shown, the RO stated that VA would obtain the 
veteran's service medical records and other military records 
if needed.  Concerning the second thing that must be shown, 
the RO informed the veteran that a current disability may be 
shown by medical evidence, and the RO stated that it would 
get any records that the veteran told VA about in this 
regard.  Finally, the RO told the veteran that the third 
thing is usually shown by medical records or opinions, but 
that a relationship to service could also be presumed for 
certain diseases for veterans who served in Vietnam.  The RO 
indicated that the veteran could submit medical evidence 
himself or VA would request it if the veteran told VA about 
it.  

The second notice requirement, concerning the information or 
evidence that the veteran was to provide, also has been met 
in this case.  In the May 2003 and June 2005 letters, the RO 
told the veteran he must give VA enough information about 
records so that VA can request them from the agency or person 
who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the veteran that VA would obtain his service 
medical records and other military records if needed; that VA 
would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  In the June 
2005 letter, the RO advised the veteran that one of the 
purposes of the letter was to "give you the opportunity to 
submit any additional evidence that is relevant to your 
claim."  The RO further advised the veteran to submit or 
identify "any medical reports you have."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records, post-
service VA and private medical records, as well as records 
from the Social Security Administration, have been obtained 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA is not on notice of any 
available, relevant evidence needed to decide the claim which 
has not been obtained.  

In that regard, the Board notes that the veteran and his 
family members have indicated that he was prescribed 
medication for hypertension in either 1974 or 1975 at the VA 
Medical Center in Little Rock, Arkansas.  A review of the 
record indicates that the RO requested such records from the 
Little Rock VAMC, but was unambiguously advised that no such 
records were on file, including at the Federal Records 
Center.  The Board finds that, based on the RO's efforts and 
the response from the VAMC, it is reasonably certain that 
such records are not available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002).  In a December 2003 letter, the RO 
advised the veteran that records from 1974 were not on file 
and advised him that if he had any such records in his 
possession, he should submit them to the RO.  The RO further 
advised the veteran that he could submit evidence from 
alternative sources, such as from his pharmacy, to support 
his contention that he began taking anti-hypertensive 
medications in 1974.  The veteran, however, did not provide 
the requested evidence.  

The Board also notes that the veteran was afforded a VA 
medical examination in January 2006 and the examination 
report provides the necessary medical opinion.  Therefore, 
the Board concludes that another medical examination or 
opinion is not needed to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4).  The veteran was afforded a hearing 
before the Board in November 2004, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 

Background

At the veteran's February 1970 military enlistment medical 
examination, he had a blood pressure reading of 132/72.  

In-service medical records show that in August 1972, the 
veteran was hospitalized for surgery to treat complications 
from a March 1972 left hand injury.  Physical examination at 
the time of admission showed a blood pressure reading of 
128/84.  The postoperative course was uncomplicated except 
for arterial hypertension which decreased to normal by the 
time of discharge from the hospital.  A history of systolic 
and diastolic arterial hypertension for about three or four 
days after this surgery was noted on a Clinical Record dated 
in November 1972.

In October 1973, the veteran had a blood pressure reading of 
138/90.  In March 1974, his blood pressure was 124/96.  In 
another March 1974 service medical record, the veteran's 
blood pressure was 144/96.  

At the veteran's April 1974 military discharge medical 
examination, his blood pressure was 110/68.  No abnormalities 
of the heart of vascular system were observed.  

In May 1975, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a left hand injury.  His application is silent 
for any mention of hypertension.  

In connection with his claim, the veteran underwent VA 
medical examination in June 1975.  At that time, the 
veteran's blood pressure was 126/80 and the examiner noted 
that there were no significant abnormalities of the veteran's 
cardiovascular system.  

In September 1990, the veteran filed a claim of service 
connection for hypertension.  He indicated that he had had 
hypertension since service and had been on medication since 
1974 or 1975.

In VA hospitalization records dated in October 1989 and 
September 1990, the examiners reported that the veteran 
currently had hypertension.

In a final January 1991 rating decision, the RO denied 
service connection for hypertension on the basis that such 
condition had not been present during service or within the 
first post-service year.  

In February 2000, the veteran requested reopening of his 
claim of service connection for hypertension.

In support of his claim, the RO obtained additional VA 
clinical records, including a January 1982 VA Medical 
Certificate showing that the veteran's blood pressure reading 
was 134/80.  Also obtained was an October 1982 VA Medical 
Certificate showing that the veteran's blood pressure reading 
was 190/110.  

In March 2003 statements, the veteran's spouse and mother 
related that in 1974, they accompanied the veteran to the VA 
Hospital in Little Rock, Arkansas, where he was informed that 
he had hypertension and was prescribed medication.

In May 2003 letter, the veteran's private physician, Dr. 
S.B., indicated that the veteran had suffered from 
complicated hypertension for quite some time.

More recent VA clinical records show continued treatment for 
hypertension.  An August 2004 clinical record contains a 
problem list which includes the following:  "Hypertension - 
1972."  

At his November 2004 Board hearing, the veteran testified 
that he had had high blood pressure since he underwent 
surgery in service.  He claimed that in late 1974 or early 
1975, he went to the Little Rock VA Medical Center and was 
diagnosed as having hypertension.  He indicated that he was 
given medication at that time.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits effective in 
September 1998 for various diseases, including hypertension 
and residuals of a cerebral accident.  Medical records used 
by SSA in reaching its decision include private medical 
records showing that the veteran reported a history of 
hypertension for years.  

In January 2006, the veteran underwent a VA medical 
examination.  He reported that he had been diagnosed as 
having hypertension in 1974 and was prescribed anti-
hypertensive medication at that time.  The veteran indicated 
that he did not follow-up with treatment for his hypertension 
until 1976, when treatment was again initiated.  He reported 
that he had been on medication for hypertension since that 
time.  The VA examining physician indicated that he had 
reviewed the veteran's claims folder in detail with a VA 
cardiologist.  In that regard, he noted that the veteran had 
had episodic blood pressure elevations during service, but 
only during acute periods of stress such as during hand 
surgery.  The VA cardiologist indicated that these blood 
pressure elevations during times of stress were considered 
normal physiologic responses and were not indicative of 
hypertension.  He noted that hypertension would not be 
diagnosed unless there was evidence of sustained blood 
pressure elevations following resolution of the acute 
stressor.  In the veteran's case, the examiner noted that 
there was no clinical evidence that the veteran's blood 
pressure had remained elevated during service.  Rather, his 
blood pressure normalized following the stressors and, at the 
time of the veteran's separation from active service, his 
blood pressure was normal.  The examiner concluded therefore 
that the veteran did not have hypertension at the time of his 
separation from service.  With respect to the date of onset 
of the veteran's hypertension, the examiner indicated that he 
had contacted the veteran's private physician, Dr. S.B., who 
relayed that he had treated the veteran for the first time in 
1981, and his notes from that visit indicated that the 
veteran had reported that he had had hypertension for the 
past four years, which would date the onset of his 
hypertension to 1977.  Thus, the examiner concluded that the 
veteran's hypertension had its onset in the late 1970's, as 
confirmed by Dr. S.B.'s chart review.  The examiner further 
indicated that he saw no correlation between the veteran's 
current hypertension and his service, including elevated 
blood pressure readings therein.  The VA cardiologist 
concurred in this opinion.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

A 10 percent rating is warranted for hypertension when the 
diastolic pressure is predominantly 100 mm. or more; the 
systolic pressure is predominantly 160 mm. or more; or with a 
history of diastolic pressure predominantly 100 requiring 
continuous medication for control.  See 62 Fed. Reg. 65207-
65224 (1998) (codified at 38 C.F.R. § 4.104, Code 7101 
(2005).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

In essence, the veteran argues that he developed hypertension 
in service and has had hypertension since that time.  

As noted, the service medical records show that the veteran 
exhibited episodic elevated blood pressure readings during 
service; however, essential hypertension was never diagnosed.  
In fact, according to the January 2006 VA medical opinion, 
the veteran's episodes of elevated blood readings in service 
were "normal physiologic responses" to stressors and were 
not indicative of hypertension.  This conclusion is 
strengthened by the fact that at the veteran's April 1974 
military discharge medical examination, his blood pressure 
was 110/68 and no abnormalities of the heart of vascular 
system were observed.  

The Board also notes that the post-service medical evidence 
of record is negative for a diagnosis of hypertension within 
the year after the veteran's separation from active service.  
The Board has considered the statements of the veteran and 
his family to the effect that he was diagnosed as having 
hypertension in 1974 or 1975 and prescribed medication at 
that time.  In the absence of medical evidence corroborating 
his recollections, however, the Board finds that the such 
statements are not probative.  The Court has held that a 
veteran's lay statements relating what a medical professional 
told him, filtered as they are through a layman's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute "medical" evidence to support a 
claim.  See Warren v. Brown, 6 Vet. App. 4 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board notes that when the veteran underwent VA 
medical examination in June 1975, approximately one year 
after his separation from active service, his blood pressure 
was 126/80 and the examiner noted that there were no 
significant abnormalities of the veteran's cardiovascular 
system.  

Thus, while the Board has considered the recent assertions to 
the effect that the veteran was diagnosed as having 
hypertension in 1974 or 1975, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran and his family of 
events which occurred many years previously.  In other words, 
the absence of medical evidence of a diagnosis of 
hypertension in service or in the year after service 
separation constitutes negative evidence tending to disprove 
the claim that the veteran developed hypertension in service 
or within the first post-service year.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

The Board has also considered the recent medical evidence of 
record noting that the veteran developed hypertension many 
years prior.  For example, an August 2004 clinical record 
contains a problem list which includes the following:  
"Hypertension - 1972."  Such evidence, however, lacks 
probative value.  The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of the service medical records to actually 
verify this, is to be given little to no weight.  Grover v. 
West, 12 Vet. App. 109, 112 (1999); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence to support a claim for 
service connection).

Although the most probative evidence of record shows that 
hypertension was not present in service or within the first 
post-service year, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In that regard, however, the record contains no probative 
evidence that the veteran's current hypertension is causally 
related to his active service or any incident therein.  
Rather, the most probative medical evidence of record 
establishes that the veteran's hypertension is not related to 
his active service.  Specifically, in January 2006, a VA 
physician and a VA cardiologist reviewed the veteran's claims 
folder and concluded that his current hypertension was not 
present in service nor was it causally related to his active 
service or any incident therein, including the episodes of 
elevated blood pressure readings.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a VA physician who actually examined 
the veteran.  In addition, the physician consulted with a VA 
cardiologist, a specialist in the area of cardiovascular 
diseases, such as hypertension.  The cardiologist concurred 
in the opinion that the veteran's current hypertension was 
not incurred in service.  The Board also notes that the VA 
examiner based his opinion on a complete review of the claims 
folder, an examination of the veteran, and a consultation 
with the veteran's private treating physician.  Finally, in 
providing his opinion, the VA examiner gave a considered 
rationale and addressed the contentions of the veteran.  All 
of these factors greatly increase the probative value of this 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  .

Moreover, the Board notes that the only other evidence of 
record which contradicts this opinion is that of the veteran.  
Although he has argued that his hypertension was incurred in 
service, such opinion is clearly a matter for an individual 
with medical knowledge and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record.

In summary, lacking any probative evidence of hypertension in 
service, within the first post-service year, or of a link 
between the veteran's current hypertension and his active 
service or any incident therein, the Board finds that service 
connection for hypertension is not warranted.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


